12-3949
         Nzengue v. Holder
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A089 193 535
                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT
                                        SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1       At a stated term of the United States Court of Appeals for
 2       the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 7th day of January, two thousand fourteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                DENNY CHIN,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       JEAN PAUL NZENGUE,
14                     Petitioner,
15
16                           v.                                 12-3949
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED
19       STATES ATTORNEY GENERAL,
20                     Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                   Jean Paul Nzengue, pro se, Mount
24                                         Vernon, New York.
25
26       FOR RESPONDENT:                   Stuart F. Delery, Acting Assistant
27                                         Attorney General; Linda S. Wernery,
28                                         Assistant Director; Susan Bennett
29                                         Green, Trial Attorney, Office of
30                                         Immigration Litigation, United
31                                         States Department of Justice,
32                                         Washington D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Jean Paul Nzengue, a native and citizen of Central

 6   African Republic, seeks review of a September 17, 2012,

 7   decision of the BIA affirming the December 1, 2010, decision

 8   of an Immigration Judge (“IJ”), which denied Nzengue’s

 9   application for asylum, withholding of removal, and relief

10   pursuant to the Convention Against Torture (“CAT”).   In re

11   Jean Paul Nzengue, No. A089 193 535 (B.I.A. Sept. 17, 2012),

12   aff’g No. A089 193 535   (Immig. Ct. N.Y. City Dec. 1, 2010).

13   We assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we review the

16   IJ’s decision as modified by the BIA.   See Xue Hong Yang v.

17   U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

18   The applicable standards of review are well-established.

19   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

20   F.3d 510, 513 (2d Cir. 2009).

21       Nzengue mainly challenges findings that were not cited

22   by the BIA as bases for its decision and do not constitute


                                     2
 1   grounds for the adverse credibility determination.      See Xue

 2   Hong Yang, 426 F.3d at 522.   We conclude that the remaining

 3   inconsistencies and problematic documentation cited by the

 4   BIA otherwise provide substantial evidence to support the

 5   adverse credibility determination.    For asylum applications

 6   like Nzengue’s, governed by the REAL ID Act of 2005, the

 7   agency may, “considering the totality of the circumstances,”

 8   base a credibility finding on an asylum applicant’s

 9   demeanor, the plausibility of his account, and

10   inconsistencies in his statements, without regard to whether

11   they go “to the heart of the applicant’s claim.”      8 U.S.C.

12   § 1158(b)(1)(B)(iii).   We “defer to [the agency’s]

13   credibility determination unless, from the totality of the

14   circumstances, it is plain that no reasonable fact-finder

15   could make such an adverse credibility ruling.”     Xiu Xia Lin

16   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).

17       The agency reasonably based its adverse credibility

18   determination on the inconsistencies between Nzengue’s

19   testimony and asylum application.    A comparison shows

20   discrepancies regarding Nzengue’s entry into Cameroon, his

21   father’s name, and his marital status, all of which support

22   the adverse credibility determination.    Id.   Additionally,


                                   3
 1   as the agency noted, Nzengue’s supporting letters were

 2   strikingly similar.     Mei Chai Ye v. U.S. Dep’t of Justice,

 3   489 F.3d 517, 524 (2d Cir. 2007) (noting that we have firmly

 4   embraced the commonsensical notion that similarities between

 5   affidavits are an indication that they are “canned”).

 6       The inconsistencies combined with the “canned” letters

 7   provide substantial evidence for the adverse credibility

 8   finding.    See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin,

 9   534 F.3d at 167.     Moreover, as the BIA noted, Nzengue’s

10   explanation that each of the inconsistencies was due to the

11   mistakes of others does not compel a contrary conclusion.

12   See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005).

13   Because all of     Nzengue’s claims depend on the same factual

14   predicate, the adverse credibility determination is

15   dispositive of asylum, withholding, and CAT relief. See Paul

16   v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Xue Hong

17   Yang, 426 F.3d at 523.
18
19       For the foregoing reasons, the petition for review is

20   DENIED.    As we have completed our review, any stay of

21   removal that the Court previously granted in this petition

22   is VACATED, and any pending motion for a stay of removal in

23   this petition is DENIED as moot.     Any pending request for


                                     4
1   oral argument in this petition is DENIED in accordance with

2   Federal Rule of Appellate Procedure 34(a)(2), and Second

3   Circuit Local Rule 34.1(b).

4                                 FOR THE COURT:
5                                 Catherine O’Hagan Wolfe, Clerk




                                   5